Title: To George Washington from Peter Hog, 26 November 1755
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 26th Novr 1755

I have Sent under Cover the Return of the Company which tho more than a Week distant from the former I believed would be Satisfactory as it Includes the recruits by Mr Fleming and the Serjt and some of my Enlistd & Mr McNeil’s I Shall Endeavour to Compleat the Company with all Expedition and desire to know the allowance Settled for Recruiting agreable to the new Regulations. As the second Month is almost Expired the Men are Uneasy abt their pay, I hope it will be soon remitted, and a Method Settled to have it remitted punctually agreable to the Custom of the other Companies.
The Express is retd from Fredericksburg & Wmsburg without the Cash as Lt. McNeil Writes from the Court ho. where I sent him to receive the money & pay off the Accots he does not Let me know the Cause of the failure at Comisy Dicks but sent me up a Lettr from Mr Withers who Lets me know by the Govrs orders that I must Apply to Comy Walker who is gone to Wills Creek (wt. money for that purpose) or to you, as his Honr did

not Concern himself wt. those affairs. As I am Uncapable of Judging whether it will be most Expedient to Send to Fredericksburg or Wills Creek and the People are Clamorous for their money have ordered Lt. McNeil to hire an Express to send to the Creek if necessary[.] If it arrives I hope you will order the Comisy to dispatch the money and also the paymastr to Remit the pay. I am Sir Your Very hum. Servt

Petr Hog

